Citation Nr: 1618914	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-31 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION


The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at a February 2016 Video Conference hearing; a transcript of that proceeding has been associated with the claims file. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his tinnitus is the result of in-service exposure to acoustic trauma.  During his Board hearing, he testified that he was initially exposed to gunfire and grenade noise during basic combat training at Fort Polk, and then subsequently while stationed in Vietnam where he was exposed to the various noises of combat (bombs, mortar rounds, etc.).  The Veteran reported that it was during this time period that he first noticed ringing in his ears.  

The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of 57E20 (Laundry and Shower Specialist); however, he testified that his duties in Vietnam consisted of supply (i.e., he worked in an ammunition dump) and his personnel records confirm that he was attached to the 624th Supply and Service Company and the 506th Supply and Service Company.  The RO has already conceded acoustic trauma base on "combat" during his service in Vietnam. See March 2010 Rating Decision.  

The Veteran underwent a VA audiological examination in February 2010 to assess the etiology of his claimed hearing loss and tinnitus (note: service connection for bilateral hearing loss was denied in the March 2010 rating decision, but not appealed).  At that time, he reported the onset of tinnitus as during boot camp.  Military noise exposure included firearms, machine guns, mortars, missile launchers, helicopters, heavy artillery, combat explosions, demolitions, and truck driver, all without the use of hearing protection.  The VA examiner opined that his hearing loss and tinnitus were "not at least as likely as not related to or...aggravated by military noise exposure."  While the examiner provided a lengthy explanation as to why the Veteran's claimed hearing loss was not noise-induced hearing loss/not related to service, he provided no rationale whatsoever with respect to the negative tinnitus opinion.  It is on this basis that the Veteran essentially claims the February 2010 VA opinion is inadequate. See Hearing Transcript, and VA Form 9 (stating that the examiner did not address the acoustic trauma to which he was exposed in-service, nor did he address the Veteran's reports of continued tinnitus since service).  

On review, the Board finds the February 2010 opinion to be inadequate because it is unaccompanied by rationale and does not sufficiently address whether current tinnitus is related to in-service noise exposure versus whether it had its onset during service.  The Board notes that the Veteran is competent to testify regarding events capable of lay observation and his reports of in-service onset must be considered. See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In light of the foregoing, an addendum opinion should be requested.


Accordingly, the case is REMANDED for the following action:

1. Return the February 2010 VA tinnitus examination for addendum.  If the February 2010 examiner is no longer available, the information should be requested from a similarly qualified examiner.  The electronic claims folder must be available for review. 

The examiner is requested to again review the claims folder and to provide an opinion as to whether it is at least as likely as not the Veteran's tinnitus had its onset during active service or is otherwise related to active service or events therein, to include noise exposure.  In making this determination, the examiner is advised that the Veteran is competent to describe the onset of tinnitus.  If there is a medical basis to doubt the history as reported, the examiner should so state. 

A complete rationale should be provided for each opinion offered. 

2. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of service connection for tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




